Citation Nr: 1022260	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based upon service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 27, 1969 to 
January 12, 1970.  The appellant seeks benefits as the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the Veteran's cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

The Veteran died on September [redacted], 2004.  A death certificate 
certified in October 2004 revealed that the immediate cause 
of the Veteran's death was massive pulmonary hemorrhage, due 
to or as a consequence of pulmonary sarcoidosis, chronic 
obstructive pulmonary disease (COPD), and cavitary lung 
disease.  The death certificate also revealed that other 
significant conditions contributing to the Veteran's death 
but not resulting in the underlying cause included active 
tobacco use, posttraumatic stress disorder (PTSD), gout, 
hypertension, and deep vein thrombosis (DVT).  

The Veteran in the present appeal was not service-connected 
for any disabilities at the time of his death.  However, in 
her November 2004 claim, the appellant asserted that one of 
the underlying causes of the Veteran's death, sarcoidosis, 
was incurred during service in the United States Navy due to 
exposure to anti-skid materials aboard a ship.  In support of 
her claim, the appellant submitted a March 1999 letter from 
the VA regarding an increased risk for sarcoidosis, 
especially for African-Americans, associated with grinding 
anti-skid materials on Navy aircraft carriers.

While the Veteran's service personnel records indicate that 
he was assigned duties as a boilerman aboard the U.S.S. Fort 
Marion (LSD 22) from August 1969 to December 1969, such 
records are silent for evidence that the Veteran served as a 
grinder of anti-skid materials aboard an aircraft carrier.  
Preliminary research indicates that the U.S.S. Fort Marion is 
not listed by the Navy as an aircraft carrier.  

The Board notes, however, that there are only four pages of 
service personnel records associated with the claims file.  
It is unclear if there are additional service personnel 
records available.  On remand, the AMC should obtain the 
Veteran's complete service personnel records or any other 
records in an effort to demonstrate that the Veteran was 
indeed exposed to anti-skid materials aboard an aircraft 
carrier, or any other environmental hazards.  Because VA is 
on notice that there are additional records that may be 
applicable to the appellant's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In November 2004, the Veteran's personal VA physician opined 
that the Veteran's exposure to environmental contaminants 
during service likely contributed to his contraction of 
sarcoidosis.  The physician reasoned that observations 
suggest that environmental or occupational exposure to non-
infectious agents could be a cause of sarcoidosis and that 
individuals who work in occupations with potential metal 
exposures or in workplaces with high humidity may be at an 
increased risk for sarcoidosis.

A VA examiner in March 2005 opined that the Veteran's 
sarcoidosis was not as likely as not related to his military 
service.  The examiner reasoned that the Veteran's service 
treatment records were silent for sarcoidosis.  

The Boards notes that the medical opinion rendered in 
November 2004 was based on the assumption that the Veteran 
was exposed to environmental contaminants.  As discussed 
above, the evidence currently of record does not demonstrate 
that the Veteran was indeed exposed to environmental hazards.  
The medical opinion rendered in March 2005 was silent for 
consideration of the element of the appellant's claim 
regarding exposure to environmental hazards.  Further, 
neither medical opinion discussed the Veteran's history of 
tobacco use.

Thus, it remains unclear to the Board whether there exists a 
relationship between the Veteran's cause of death and his 
active service, including exposure to environmental hazards.  
Thus, on remand the AMC should obtain a sufficient medical 
opinion.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.                   
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), and additional records from the 
United States Navy, NPRC, or other 
sources if necessary, demonstrating 
that the Veteran, while serving aboard 
the U.S.S. Fort Marion (LSD 22) as a 
boilerman, was a grinder of anti-skid 
materials on an aircraft carrier, or 
was exposed to any other environmental 
hazards.  All records and responses 
received, including negative responses, 
must be associated with the Veteran's 
claims file.

2.  After completing the above, forward 
the claims file to the VA examiner who 
rendered the opinion in March 2005, if 
available; Otherwise, forward the file 
to another appropriate VA specialist.  

(a) The examiner should offer an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran's 
sarcoidosis is related to the Veteran's 
military service, including exposure to 
environmental hazards, if any, or 
manifested within one year following 
his service discharge.  

(b) The examiner should offer an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any other condition, 
including COPD, cavitary lung disease, 
PTSD, gout, hypertension, or DVT, that 
caused or contributed substantially or 
materially to cause the Veteran's 
death, is related to the Veteran's 
military service, including exposure to 
environmental hazards, if any.  

In this regard, the examiner must 
specifically comment upon the 
relationship between sarcoidosis, or 
any condition identified above, and the 
Veteran's active tobacco use.  

 3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the appellant's 
claim of entitlement to DIC benefits 
based upon service connection for the 
cause of the Veteran's death, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the appellant, 
provide the appellant and her 
representative with a Supplemental 
Statement of the Case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


